Citation Nr: 1039291	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  04-26 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the left hip.

2.  Entitlement to an initial rating greater than 10 percent for 
degenerative joint disease of the right hip.

3.  Entitlement to a compensable rating prior to October 22, 
2003, and greater than 10 percent thereafter, for lumbosacral 
strain (previously characterized as scoliosis).  

4.  Entitlement to service connection for a right hand/wrist 
disability.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on inactive duty in the New Jersey National 
Guard from August 1979 to June 1984.  He had a verified period of 
active duty for training (ACDUTRA) in May 1983.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of Department of Veterans 
Affairs (VA) Regional Office (RO) which, in pertinent part, 
awarded service connection for degenerative joint disease of the 
left hip with an initial 10 percent evaluation effective January 
20, 2000; degenerative joint disease of the right hip with an 
initial 10 percent evaluation effective July 31, 2002; scoliosis 
of the lumbar spine with an initial noncompensable evaluation 
effective January 20, 2000; and denied service connection for a 
right hand and wrist disorder. 

In May 2004, the RO awarded a 10 percent rating for lumbosacral 
strain (formerly scoliosis of the lumbar spine), effective 
October 22, 2003.  

The Veteran testified before the Board sitting at the RO in 
September 2008.  A transcript of the hearing is associated with 
the claims file. 

The Veteran filed a claim for entitlement to a total rating based 
on individual unemployability since the issue was previously 
denied by way of a February 2008 rating decision.  As this matter 
has not yet been adjudicated by the RO and the Veteran is 
service-connected for disabilities in addition to the 
disabilities considered herein, the matter is referred to the RO 
for the appropriate consideration.  


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's left hip 
degenerative joint disease has manifested by complaints of pain, 
flexion greater than 45 degrees, external rotation greater than 
15 degrees, abduction greater than 10 degrees, and X-ray evidence 
of mild degenerative changes.

2.  Prior to October 17, 2007, the Veteran's right hip 
degenerative joint disease has manifested by pain, flexion 
greater than 45 degrees, extension greater than 5 degrees, 
abduction greater than 10 degrees, and X-ray evidence of moderate 
to marked degenerative changes.

3.  From October 17, 2007, the Veteran's right hip degenerative 
joint disease has manifested by pain and flexion limited to 30 
degrees.

4.  Prior to October 22, 2003, the Veteran's lumbosacral strain 
manifested by a nearly full range of motion; subjective 
complaints of pain without objective evidence of painful motion; 
localized tenderness in the lumbar spine not resulting in 
abnormal gait or abnormal spinal contour; and no ankylosis or 
incapacitating episodes. 

5.  From October 22, 2003, the Veteran's lumbosacral strain 
manifested by pain, flexion to no less than 90 degrees (with pain 
beginning at 70 degrees), and without ankylosis or incapacitating 
episodes.

6.  At no point during the period of time that is covered by this 
appeal is the Veteran shown to have a right hand or wrist 
disability.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent 
for left hip degenerative joint disease have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5251-5253, 5054 (2010).  

2.  The criteria for a rating in excess of 10 percent prior to 
October 17, 2007, for right hip degenerative joint disease have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5251-5253, 5054 (2010).  

3.  The criteria for a 20 percent rating, but not higher, for 
right hip degenerative joint disease have been met effective 
October 17, 2007.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5251-5253, 5054 (2010).  

4.  The criteria for a compensable rating for lumbosacral strain 
prior to October 22, 2003, and in excess of 10 percent thereafter 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. § §§ 3.102, 3.159, 3.321, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2002) and Diagnostic Code 
5237 (2010).

5.  A claimed right hand/wrist disability was not incurred in, or 
aggravated by active military service nor is it secondary to a 
service-connected condition.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).

The Court of Appeals for Veterans Claims (Court) has held that 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

As it relates to the claim for service connection, VA provided 
VCAA-required notice, in correspondence sent to the Veteran in 
January 2003.  This letter notified the Veteran of the evidence 
required to substantiate his service connection claim, but only 
as it related to establishing service connection on a secondary 
basis.  The letter did inform the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claim and identified his duties in obtaining 
information and evidence to substantiate his claim.  Letters sent 
to the Veteran in April 2006, May 2008, and January 2009 provided 
additional notice on establishing service connection on a direct 
basis and the type of evidence necessary to establish a 
disability rating or effective date for the claimed disability 
under consideration, pursuant to the holding in the Dingess 
decision.  Thereafter, the claims were readjudicated by way of a 
July 2010 Supplemental Statement of the Case (SSOC).

As it relates to the bilateral hip and back disabilities, the 
appeal arises from the Veteran's disagreement with the initial 
evaluation assigned with the grant of service connection.  Courts 
have held that where the underlying claim for service connection 
has been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no need 
to provide additional VCAA notice or prejudice from absent VCAA 
notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In consideration 
of Hartman and Dunlap, further VCAA notice is not required.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his service 
connection and increased rating claims.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with the 
claims file consist of the Veteran's service records and VA and 
private medical treatment records.  The Veteran was also afforded 
VA examinations in connection with his claims.  After reviewing 
the examination reports, the Board finds that these VA medical 
examinations were adequate as they were based on a physical 
examination and a review of the Veteran's medical history.  

The claim was remanded in December 2008 with instructions for the 
Agency of Original Jurisdiction (AOJ) to provide the Veteran with 
additional VA examinations for his disabilities and to obtain 
additional VA medical records.  A remand by the Board confers on 
the Veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon the VA a concomitant duty 
to ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was scheduled 
for two VA examinations in April 2009; however, he failed to 
report to either examination, without good cause shown.  The 
additional VA treatment records have been obtained.  There has 
been substantial compliance with the Board's remand directives.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  

Any duty imposed on the VA, including the duty to assist and to 
provide notification, has been met as set forth above.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 
05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Consequently, the Board now turns to 
the merits of the Veteran's claim.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

With respect to the issues before the Board, the appeal stems 
from the Veteran's disagreement with the evaluations assigned in 
connection with the original grants of service connection.  Thus, 
the potential for the assignment of separate, or "staged," 
ratings for separate periods of time, based on the facts found, 
are for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court has also held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage and the functional loss 
with respect to all these elements.  The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 
4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated 
at the same level as the functional loss when flexion is 
impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the 
disability under several diagnostic codes, the Board considers 
the level of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of pain 
on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  
Thun v. Peake, 22 Vet. App. 111 (2008).

Arthritis 

Degenerative or traumatic arthritis, confirmed by X-ray, will be 
rated on the basis of limitation of motion.  When limitation of 
motion is noncompensable, a rating of 10 percent is for 
application for each major joint affected by the limitation of 
motion.  Any limitation of motion must be confirmed by findings 
such as swelling muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Hip and Thigh

Limitation of extension of the thigh warrants a 10 percent rating 
if extension is limited to 5 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2010).  

Limitation of flexion of the thigh warrants a 10 percent rating 
if flexion is limited to 45 degrees, a 20 percent rating if 
limited to 30 degrees, a 30 percent rating if limited to 20 
degrees, and a 40 percent rating if limited to 10 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5252 (2010).  

Limitation of rotation of the thigh with an inability to toe-out 
more than 15 degrees on the affected leg warrants a 10 percent 
rating.  A 10 percent rating is also assigned for limitation of 
adduction of the thigh with an inability to cross legs.  A 20 
percent rating is warranted for limitation of abduction of the 
thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253 (2010). 

The normal range of motion for VA purposes is 125 degrees hip 
flexion and 45 degrees abduction.  38 C.F.R. § 4.71, Plate II 
(2010).

A hip replacement warrants a 100 percent rating for one year 
following the implantation of the prosthesis with a minimum of a 
30 percent rating thereafter.  A 90 percent rating is warranted 
for painful motion or weakness such as to require the use of 
crutches.  A 70 percent rating is warranted for markedly severe 
residual weakness, pain, or limitation of motion.  A 50 percent 
rating is warranted if there are moderately severe residuals of 
weakness, pain, or limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5054 (2010).



The Spine 

As it relates to a higher initial rating for lumbosacral strain, 
the Board notes that service connection was awarded in a March 
2003 rating action.  An initial noncompensable rating was 
assigned for scoliosis, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 and effective from January 20, 2000.  In a May 2004 
rating action, the RO recharacterized the disability as chronic 
lumbosacral strain.  The RO increased the disability rating to 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237, effective 
from October 22, 2003.  

The Board notes that the regulations used to evaluate diseases 
and injuries of the spine have changed twice since the effective 
date of service connection in January 2000.  These changes became 
effective on September 23, 2002, and on September 26, 2003.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 5288, 5289, 
5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 Fed. Reg. 54345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a (Diagnostic Code 
5293) (2003); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) (codified at 
38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 
5240, 5241, 5242, 5243 (2010).

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to appellant should ... apply unless 
Congress provided otherwise or permitted the Secretary ... to do 
otherwise and the Secretary did so."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 
109 (1990).  In a precedent opinion dated April 10, 2000, the 
General Counsel of the VA concluded that when a provision of the 
rating schedule is amended while a claim for an increased 
evaluation under that provision is pending, the Board should 
first determine whether the amended regulation is more favorable 
to the veteran.  If so, the retroactive application of the 
amended regulation is governed by 38 U.S.C.A. § 5110(g) (West 
2002) which provides that the VA may award an increased 
evaluation based on a change in the regulation retroactive to, 
but no earlier than, the effective date of the amended 
regulation.  VAOPGPREC 3-2000 (Apr. 10, 2000).  

The RO has evaluated the Veteran's lumbar spine disability under 
the applicable revisions, as well as the prior regulations.  The 
different changes in the applicable regulations were addressed in 
a May 2004 Statement of the Case and also in VCAA notice issued 
in January 2009.  As such, there is no prejudice to the Veteran 
in the Board reviewing his claim under the various regulations in 
effect throughout the pendency of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under the criteria in effect when the Veteran filed his claim, a 
10 percent rating was assigned for slight limitation of motion, a 
20 percent rating if moderate, and 40 percent rating for severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

The words "slight", "moderate" and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010). 

On and before September 22, 2002, the rating schedule also 
directed that a 10 percent disability evaluation was warranted 
for mild intervertebral disc disease.  A 30 percent evaluation 
required moderate intervertebral disc disease with recurring 
attacks.  A 40 percent evaluation required severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  A 
60 percent evaluation required pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain, demonstrable muscle 
spasms, and absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  

On September 23, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable to 
lumbosacral spine intervertebral disc syndrome (degenerative disc 
disease).  Under the amended rating schedule, intervertebral disc 
syndrome (preoperatively or postoperatively) was to be evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 (2002) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other disabilities, 
whichever method results in the higher evaluation.  A 10 percent 
disability evaluation was warranted for intervertebral disc 
syndrome which was productive of incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent evaluation required 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent evaluation required incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation required 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode was a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities are to be rated 
using the evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

Under Diagnostic Code 5295, pertaining to lumbosacral strain, a 0 
percent was assigned for slight subjective symptoms only.  A 10 
percent rating was assigned for characteristic pain on motion.  A 
higher rating of 20 percent was not warranted unless there was 
muscle spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
maximum rating was warranted for severe lumbosacral strain with 
evidence of listing of the whole spine, positive Goldthwaite's 
sign, marked limitation of forward bending in standing position, 
or loss of lateral motion with osteo-arthritic changes.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Additional diagnostic codes which allowed for higher ratings 
include: Diagnostic Code 5285, which contemplates residuals of a 
fracture of the vertebra; Diagnostic Code 5286 which contemplates 
complete bony fixation (ankylosis) of the spine; Diagnostic Code 
5289 which contemplates ankylosis of the lumbar spine; Diagnostic 
Code 5293, which contemplates intervertebral disc syndrome.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285 and 5286 (2002).  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  Under the General Rating Formula for Diseases 
and Injuries of the Spine, a 10 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or a combined range of 
motion of the thoracolumbular spine greater than 120 degrees but 
not greater than 235 degrees; or muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with loss of 
50 percent or more of the height.  A 20 percent disability rating 
is assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; combined 
range of motion of the thoracolumbular spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  For VA compensation purposes, fixation of a 
spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2010) (the General Rating Formula for 
Diseases and Injuries of the Spine are used for conditions which 
result in symptoms such as pain (with or without radiation), 
stiffness, or aching of the area of the spine affected by 
residuals of injury or disease).  Any associated objective 
neurological abnormalities, including, but not limited to, bowel 
or bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, and 
left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal ranges of motion for each 
component of spinal motion provided are the maximum that can be 
used for calculation of the combined range of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).

Degenerative joint disease of the left and right hips 

Service connection for degenerative joint disease of the right 
and left hips was awarded in a March 2003 rating decision.  An 
initial 10 percent rating was assigned for each hip, pursuant to 
Diagnostic Code 5003 for degenerative arthritis.  The Veteran 
advances that his service-connected left and right hip 
disabilities should be rated higher than 10 percent.  

At a VA examination in July 2000, a VA examiner noted that the 
range of motion in the hips was full and painless, but did not 
provide specific range of motion measurements.  X-rays showed 
minimal degenerative changes of the left hip and moderate changes 
of the right hip.  The assessment was mild degenerative joint 
disease of both hips.  At a VA examination in February 2003, a VA 
examiner noted the range of motion in the right hip included 124 
degrees flexion, 16 degrees extension, 24 degrees adduction, 40 
degrees abduction, 60 degrees external rotation, and 40 degrees 
internal rotation.  Range of motion in the left hip was 122 
degrees flexion, 16 degrees extension, 22 degrees adduction, 38 
degrees abduction, 60 degrees external rotation, and 40 degrees 
internal rotation.  The examiner diagnosed mild degenerative 
changes of the hips.  

X-rays in June 2004 and October 2005 showed mild degenerative 
changes of the left hip and moderate to severe changes in the 
right hip with diffuse joint space narrowing and acetabular 
sclerosis.  During an October 2006 RO hearing, the Veteran stated 
that his hip symptoms had become more severe.  

The Veteran underwent a VA examination in May 2007, where he 
reported chronic hip pain, worse on the right side.  The examiner 
noted that the Veteran used a left knee brace and a cane and 
walked with an antalgic gait.  He could stand for 15 to 30 
minutes and walk up to 1/4 mile.  The Veteran also reported 
symptoms of instability, giving way, pain, and stiffness 
associated with his right hip joint.  He also reported weekly 
flare-ups that were moderate in severity.  Upon flare-up, 
prolonged standing was precluded and the Veteran was unable to 
stand from a sitting position.  The examiner noted the range of 
motion of the right hip as 90 degrees active flexion and 110 
degrees passive flexion (with pain beginning at 70 degrees), 10 
degrees of active external rotation (with pain at 0 degrees), and 
20 degrees passively; and zero degrees internal rotation.  Range 
of motion of the left hip was 100 degrees active flexion and 110 
degrees passive flexion, 40 degrees external rotation, and 20 
degrees internal rotation.  Repetition did not cause any 
additional limitation of motion.  The examiner did not measure 
abduction or adduction or indicate whether the Veteran could 
cross his legs.  

A VA treatment note dated in October 2007 shows right hip flexion 
to 30 degrees, full extension, and abduction to 30 degrees all 
without difficulty. VA outpatient treatment records through 
January 2008 showed that the Veteran reported increased hip 
discomfort and was prescribed additional medication.  He received 
a motorized scooter in August 2008 due to his persistent 
complaint of right hip and left knee pain, right shoulder pain, 
and moderate to marked osteoarthritis in the right hip and 
osteoarthritis of the left knee.  The Veteran was still able to 
ambulate without the scooter.

At a September 2008 hearing, the Veteran stated that his hip pain 
prevented standing for long periods of time and that he was only 
able to obtain relief when lying down.  The claims were remanded 
in December 2008, in part, for a VA examination to assess the 
current nature and severity of the Veteran's disabilities of the 
hips.  The Veteran failed to report to two VA examinations 
scheduled in April 2009, and thus evidence that may have 
potentially been favorable to his claim was not obtained.

Given the evidence of record, the Board finds that the Veteran's 
left hip disability does not warrant a higher rating for any 
period of time covered by this appeal.  The VA examinations have 
provided ranges of motion in the left hip that are less than 
normal; however, on both examinations, left hip flexion is not 
limited to 30 degrees or less, and abduction was greater than 10 
degrees.  In addition, there was no additional range of motion 
lost on repetitive use.  The Veteran is also not shown to have 
had a left hip replacement.  Thus, under the regular rating 
schedule for a natural joint, Diagnostic Codes 5251-5253, the 
degree of functional limitation shown does not warrant a rating 
in excess of 10 percent.  The Board considered whether a higher 
rating is warranted based on functional impairment or due to 
pain, but finds that the current 10 percent rating already 
contemplates pain in the affected left hip joint.  Moreover, the 
Board is unable to assess whether there is further impairment due 
to pain, weakness, excess fatigability, incoordination, etc., as 
the Veteran did not report for the examination that was scheduled 
for him.  

The Board does find, however, that a 20 percent rating is 
warranted for the right hip disability, but only as of October 
17, 2007.  As shown, a 20 percent rating is assigned when 
limitation of flexion of the thigh is limited to 30 degrees.  As 
the first evidence demonstrating right thigh flexion limited to 
the degree necessary for a 20 percent rating is the October 2007 
treatment note, the higher rating is established from this point.  
The medical evidence, taken in conjunction with the statements 
provided by the appellant, does not establish weakened movement, 
excess fatigability, or incoordination to the degree that would 
warrant an even higher evaluation.  Also, entitlement to a 30 
percent rating is not warranted because flexion is not shown to 
be limited to 20 degrees or less.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252.  Prior to October 17, 2007, flexion was did 
not approximate 30 degrees.  Accordingly, the criteria for a 20 
percent rating based on limitation of flexion, even with 
consideration of pain, are not met prior to that date.   

The Board has considered evaluating the Veteran's right and left 
hip disabilities under other pertinent diagnostic codes, but none 
are applicable in the Veteran's case.  In this respect, there is 
no objective evidence of ankylosis, flail joint, or any 
impairment of the femur and the Veteran has not had a left or 
right hip replacement.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5250, 5254, 5255, 5054 (2010).  

In reaching the above determinations, the Board has found 
credible the symptoms reported by the Veteran.  However, the 
Board finds that the medical evidence, based on physical 
examinations, is most probative as to the level of disability and 
whether higher ratings than those assigned are warranted.  In 
sum, the preponderance of the evidence is against finding that an 
evaluation in excess of 10 percent is warranted prior to October 
17, 2007, and that a rating in excess of 20 percent is warranted 
thereafter for the service-connected right hip disability.  
Staged ratings have been assigned based on distinct facts showing 
that different ratings are warranted for the right hip.  However, 
a higher evaluation than 10 percent is not warranted for the 
Veteran's left hip disability at any time during this appeal.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board further finds that there is no evidence that the 
manifestations of the Veteran's service-connected left and right 
hip disabilities are unusual or exceptional to demonstrate that 
the rating schedule is inadequate for determining the proper 
level of disability.  Given the complaints of pain, stiffness, 
and weakness and the objective clinical findings as discussed 
above, these disabilities are reasonably described by the rating 
schedule.  The evidence does not otherwise show that there is 
marked interference with employment or an exceptional disability 
picture.  The assignment of the above ratings already 
contemplates commensurate industrial impairment.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996).

Entitlement to a higher rating for lumbosacral strain prior to 
October 22, 2003

Service connection was awarded for lumbosacral strain (formerly 
scoliosis) in a March 2003 rating decision.  A noncompensable 
evaluation was assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 and effective from January 20, 2000.  

At a July 2000 VA examination, the Veteran reported chronic 
localized low back pain on an intermittent basis, with occasional 
gluteal pain.  The examiner stated that the range of motion in 
the lumbar spine was full and painless, but did not provide 
specific measurements.  The spinal curvature was intact, with no 
atrophy, asymmetry or fasciculation noted.  Straight leg raise 
was negative bilaterally.  Deep tendon reflexes were normal and 
sensation was intact and symmetrical to the lower extremities.  
The examiner diagnosed no significant clinical or radiographic 
findings regarding the lumbosacral spine.  

The Veteran was afforded a VA neurologic examination in February 
2003.  He reported low back pain without radiation.  He also 
denied weakness in his legs and bowel, bladder, or sexual 
dysfunction problems.  There was paravertebral muscle tenderness 
on the sacroiliac notch.  Based on the clinical examination, the 
examiner's diagnosis was low back pain by history and examination 
without evidence of neuropathy or radiculopathy.  On the 
orthopedic examination, the examiner noted the range of motion in 
the Veteran's low back included 95 degrees flexion, 35 degrees 
extension, 40 degrees bi-directional lateral flexion, and 34 
degrees bi-directional rotation, all without pain, tenderness, 
spasms or weakness.  X-rays showed mild scoliosis.  The range of 
motion was not additionally limited by pain, fatigue, or 
weakness.  There were no postural abnormalities.  The examiner's 
diagnosis was mild low back pain, mechanical.  

Prior to October 22, 2003, the Veteran's lumbosacral strain 
disability was rated as noncompensable under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  Diagnostic Code 5292 allows for a 10 
percent rating where there is evidence of slight limitation of 
motion.  The clinical findings from VA examinations in July 2000 
and February 2003 show that the Veteran had a full range of 
motion in his lumbar spine without pain.  The February 2003 
examiner further stated that the range of motion was not further 
limited upon repetitive motion due to pain, fatigue, or weakness.  
In other words, an increased rating due to functional loss in 
accordance with the precepts of DeLuca is not warranted.  Thus, a 
compensable rating for slight limitation of motion is not 
warranted under Diagnostic Code 5292.  The Board has considered 
the Veteran's lay testimony, and finds that it is credible, but 
finds that the medical evidence showing that there is full range 
of motion is most probative as to whether a higher rating is 
warranted.  

A 10 percent rating under Diagnostic Code 5295 requires 
characteristic pain on motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5295.  In this case, the Veteran's lumbosacral manifested 
with only slight subjective symptoms of occasional low back pain.  
(See July 2000 VA examination report).  The VA examiners at the 
July 2000 and February examinations specifically stated in their 
findings that neither pain nor painful motion was demonstrated 
during the examinations, including upon range of motion testing.  
As there is no evidence of characteristic pain on motion, a 
compensable evaluation is not warranted for the Veteran's low 
back disorder under Diagnostic Code 5295 prior to October 22, 
2003. 

There also is no evidence of vertebral fractures, ankylosis, or 
intervertebral disc syndrome.  Therefore, higher ratings are not 
warranted under 38 C.F.R. § 4.71a, DCs 5285, 5286, 5293 (2002) 
and 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Entitlement to a higher rating for lumbosacral strain from 
October 22, 2003

In a March 2004 rating action, the RO assigned a 10 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, and 
effective from October 22, 2003.  This rating was awarded based 
on evidence of localized tenderness in the lumbar spine not 
resulting in abnormal gait or abnormal spinal contour.  

The Veteran was afforded a VA examination in October 2003.  He 
reported low back pain with frequent flare-ups of pain.  On 
physical examination, the spine was symmetrical without visible 
scoliosis or asymmetry.  The Veteran was noted to have mild 
tenderness in the thoracic spine.  The range of motion was 90 
degrees flexion, 30 degrees extension, 30 degrees bi-directional 
lateral flexion, and 
30 degrees left lateral rotation and 20 degrees right lateral 
rotation, with pain felt at the right hip, but not spine area.  
There was evidence of painful motion at the end of internal 
rotation.  There was no additional limitation of motion due to 
pain, fatigue or weakness.  The neurological examination was 
negative.  There also were no vertebral fractures or 
intervertebral disc syndrome.  There essentially was no muscle 
spasm present. Spinal contour was preserved and a normal gait was 
present. 

At a November 2003 neurological examination, the Veteran reported 
low back pain radiating to the legs and occasional leg numbness 
after extended sitting, bending or stooping.  On physical 
examination, the Veteran was noted to have mild tenderness in the 
thoracic spine.  The range of motion was noted to be full on 
flexion, 25 degrees extension, right and left lateral flexion to 
25 degrees, and left and right rotation to 30 and 20 degrees 
respectively.  Some degree of pain was felt on flexion and on 
extreme right lateral rotation.  The examiner noted that sensory 
examination was mildly decreased to pinprick and light touch 
sensation on the right foot and to some extent also in the left 
foot in the L4-5 distribution in patchy areas.  The diagnosis was 
chronic low back strain and intermittent bilateral lumbosacral 
radiculopathy.

At an October 2006 RO hearing, the Veteran stated that he could 
no longer sit on a hard surface because of back discomfort.  

The Veteran underwent another VA examination in May 2007, where 
he reported use of a back brace and increased low back pain as a 
result of an abnormal gait and multiple falls.  He denied any 
bowel or bladder dysfunction, or left or foot weakness.  The 
Veteran did report decreased motion, stiffness, weakness, and 
pain in the low back.  The pain did not radiate.  Objectively, 
there was no evidence of muscle spasm or weakness.  Guarding, 
painful motion, and tenderness were present.  The examiner stated 
that there was no muscle spasm, localized tenderness, or guarding 
severe enough to be responsible for abnormal gait of abnormal 
spinal contour.  On inspection, the spine appeared to be normal 
in posture and was symmetrical, without any abnormal spinal 
curvatures.  The sensory and reflex examination was normal.  The 
examiner noted a range of motion of 80 degrees flexion with pain 
beginning at 70 degrees; 20 degrees extension with pain beginning 
at 10 degrees, and 20 degrees bi-directional lateral flexion with 
pain beginning at 10 degrees on the left.  The examiner did not 
note rotational motion.  There was no additional loss of motion 
upon repetitive use.  X-rays revealed no evidence on acute 
fracture or subluxation.  Mild degenerative disc disease was 
present at L2-L3 and L3-L4.

VA outpatient records show complaints and treatment for chronic 
low back pain.  The records also reflect several emergency room 
visits for episodes of recurrent back strains secondary to falls 
caused by his chronic left knee dislocation and locking.  The 
records also show that the Veteran was given a motorized scooter 
in August 2008 due to left knee osteoarthritis, right hip 
osteoarthritis, and a right shoulder disability.  He was still 
able to ambulate up to 1/4 mile and stand up to 30 minutes.

At a September 2008 Board hearing, the Veteran stated that he 
experienced back pain, muscle spasms, and continued to use a back 
brace and an electric chair with a special seat.  Based on the 
Veteran's testimony, the claim was remanded in December 2008, for 
a VA examination to assess the current nature and severity of the 
Veteran's lumbosacral strain.  The Veteran failed to report to 
two VA examinations scheduled in April 2009, without good cause 
shown.

The Board has considered the applicability of both the earlier 
and revised diagnostic codes for rating the service-connected 
lumbar spine disability, and finds neither the old or revised 
criteria is more favorable to the Veteran in terms of affording 
him a higher rating for this period.  Under the old criteria, a 
rating greater than 10 percent requires either moderate 
intervertebral disc syndrome with recurring attacks (Diagnostic 
Code 5293, as in effect prior to September 30, 2002); 
incapacitating episodes from intervertebral disc syndrome lasting 
at least two weeks in the past 12 months (Diagnostic Code 5293, 
as in effect on September 30, 2002); moderate limitation of 
motion (Diagnostic Code 5292); or lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of lateral 
spine motion in the standing position (Diagnostic Code 5295).  

The 2003 and May 2007 VA examination findings demonstrate that 
the Veteran consistently achieved forward flexion to no less than 
80 degrees and the combined range of motion was not less than 215 
degrees, whereas normal is 240 degrees.  While the Veteran does 
have pain beginning at 70 degrees on flexion and 10 degrees on 
both extension and left lateral flexion upon the most recent 
examination,  this does not more nearly approximate moderate 
disability.  Moreover, there was no additional limitation of 
motion due to pain or on repetitive use.  Therefore, the 
symptomatology shown does not more nearly approximate moderate 
limitation of motion.  There is no evidence in the record to 
indicate that the Veteran experienced moderate intervertebral 
disc syndrome with recurring attacks or that he had 
incapacitating episodes from intervertebral disc syndrome lasting 
at least two weeks.  In fact, at the 2003 examination the Veteran 
reported only occasional radiating low back pain with leg 
numbness.  Also, the 2007 examiner stated that the intervertebral 
disc syndrome was of no more than mild severity.  Additionally, 
there is no objective evidence of muscle spasm on extreme flexion 
and unilateral loss of lateral spine motion in the standing 
position noted at either of the VA examinations.  There has been 
no evidence of vertebral fractures or ankylosis.  Therefore, 
higher ratings are also not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 or 5286.  In addition, as a chronic 
neurological impairment has not been shown with respect to either 
lower extremity, as demonstrated by the normal neurological 
findings in 2007, separate ratings for orthopedic and 
neurological impairment are not for consideration.  

As shown, a higher rating of 20 percent under the revised 
criteria requires, at the minimum, forward flexion of the 
thoracolumbar spine to no greater than 60 degrees; or combined 
range of motion of the thoracolumbular spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The 2003 and May 2007 
VA examination findings demonstrated that the Veteran has 
consistently achieved forward flexion to no less than 80 degrees; 
and the combined range of motion has been greater than 120 
degrees.  Even taking into account pain shown at 70 degrees on 
flexion, his disability picture still fits squarely within the 
criteria for the 10 percent rating.  At a more recent hearing, 
the Veteran has testified that he experiences back pain and 
muscle spasms which require use of a back brace and electric 
chair.  However, he failed to report to examinations that were 
scheduled to assess the most current severity of his lumbosacral 
strain.  Thus, evidence that may have been favorable to his claim 
was not obtained.  The current evidence of record does not 
reflect severe muscle spasms or guarding although pain is noted.  
Also, the records show that the motorized scooter was provided in 
relation to the Veteran's left knee disorder, his shoulder 
disability as well as his right hip difficulties. 

For these reasons, an evaluation higher than 10 percent is not 
warranted for the Veteran's lumbosacral from October 22, 2003.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has considered the Veteran's lay statements and finds 
them credible.  However, the Board finds most probative the 
medical evidence of record, which is based on physical 
examinations, and which shows that his disability fits squarely 
within the currently assigned ratings.  In sum, the clinical 
findings related to the Veteran's lumbosacral strain fall 
directly within the criteria for the 0 and 10 percent evaluations 
currently assigned under the respective provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002) and 38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2010).  Given these facts, referral for 
consideration of assignment of an evaluation on an 
extra-schedular basis is not warranted.  An exceptional 
disability picture is not shown nor is marked interference with 
employment due to the back disability shown.  38 C.F.R. § 
3.321(b)(1) (2010).  

Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 
111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  

Service connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
However, under 38 U.S.C.A. § 1154(a), lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veteran contends that he has a right hand/wrist disability as 
a result of multiple falls he has experienced due to recurrent 
dislocation and locking of his service-connected left knee 
degenerative joint disease.

Service treatment records show no evidence of a right hand/wrist 
injury or disability.  Post-service VA treatment records dated in 
October 2002 and December 2002 show the Veteran reported a 
contusion injury on his right hand in October 2002.  He reported 
that he had tripped and fallen onto his hand because his left 
knee went out.  When seen initially, the Veteran complained of 
right thumb and index finger numbness.  He also requested a wrist 
splint for his report of prior carpal tunnel syndrome.  He also 
complained of chronic intermittent aching pain in the right hand.  
Clinical diagnoses included right hand pain, history of right 
hand carpal tunnel syndrome, and contusion dorsum, right hand 
(fracture ruled out).  X-rays showed no fracture or soft tissue 
injuries.

The Veteran was afforded a VA examination in February 2003.  He 
reported occasional numbness in the right thumb.  Objectively, 
Tinel's sign and Phalen's sign were both negative.  There was no 
anatomical or functional defect, and there was a full range of 
motion in the right hand, fingers, and wrist.  Based on the 
clinical examination, the examiner indicated that no disability 
was found. 

VA outpatient treatment records dated since 2005 are silent for 
any right hand symptoms or disorders.  

At his September 2008 hearing, the Veteran stated that he injured 
his right hand on several occasions while trying to break his 
fall when his left knee gives out.  He stated that his right hand 
has "locked-up" in a manner similar to that of his left knee.  

In December 2008, the Board remanded the claim such that a VA 
clinician could determine whether the Veteran has a current right 
hand disability, and if so, whether any disability is secondary 
to a service-connected disorder.  The Veteran failed to report to 
two VA examinations scheduled in April 2009, without good cause 
shown.

In order to be considered for service connection, a claimant must 
first have a disability.  Degmetich v. Brown, 104 F.3d 1328 
(1997); see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) 
(there can be no valid claim absent proof of a present 
disability).  Here, the medical evidence does not show that the 
Veteran has a right hand or wrist disorder even though he has 
reported symptoms of pain and locking, and also a history of 
carpal tunnel syndrome.  Moreover, a VA physician has provided an 
opinion that the Veteran does not suffer from any right hand or 
wrist chronic disorder.  As for the Veteran's report of a history 
of carpal tunnel syndrome, there is no evidence to support this 
diagnosis.  The Board cannot on its own determine that the 
Veteran has a right hand or wrist chronic disorder. See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board finds that the Veteran is not competent as a lay person 
to diagnose a right hand disability.  Moreover, even if he were 
competent the Board finds that his statements that he has a right 
hand disability are outweighed by the medical evidence which does 
not show that he has a chronic hand disability.  The medical 
practitioners considered the Veteran's complaints and conducted 
physical examinations and did not find a disability.  The Board 
accordingly finds the medical evidence most probative and finds 
that it outweighs the Veteran's assertions.  Service connection 
for claimed right hand/wrist disorder is denied.  See Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 104 F.3d 1328.

The Board has considered the doctrine of reasonable doubt, but 
for the reasons just expounded, finds it to be inapplicable, as 
the record does not provide an approximate balance of negative 
and positive evidence on the merits.  38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)




ORDER

A compensable rating prior to October 22, 2003, and greater than 
10 percent thereafter, for lumbosacral strain (previously 
characterized as scoliosis) is denied.  

An initial rating greater than 10 percent for degenerative joint 
disease of the left hip is denied. 

A rating in excess of 10 percent for degenerative joint disease 
of the right hip, prior to October 17, 2007, is denied.

A rating of 20 percent, but no higher, for degenerative joint 
disease of the right hip is granted effective October 17, 2007. 

Service connection for a right hand disability is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


